DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 13 September 2022, regarding application number 16/650,002.
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 September 2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 9, 18 and 20 remain pending in the application, while claims 2-8, 10-17 and 19 have been cancelled. 
Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 13 September 2022, with respect to the amended claims overcoming the previous 35 U.S.C. § 103 rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made further in view of newly cited references Pattikonda et al. (US 7039228B1 B1) and Wang et al. (US 20190073760 A1). See full rejection details below.
Claim Objections
Claim 1 is objected to because of the following informality: the second to last line contains a typographical error. See "automatically detect an abnormality". It is recommended to amend "automatically detect an abnormality" to "automatically detects an abnormality". Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (WO 2018180299 A1 and Doan hereinafter), in view of Stubbs et al. (US 20170166399 A1 and Stubbs hereinafter), Murphy et al. (US 10471597 B1 and Murphy hereinafter), Hashimoto et al. (US 20060072809 A1 and Hashimoto hereinafter), Pattikonda et al. (US 7039228B1 B1 and Pattikonda hereinafter) and Wang et al. (US 20190073760 A1 and Wang hereinafter).
Regarding Claim 1
Doan teaches a warehouse system (see all Figs.; [0009] in the attached reference WO_2018180299_A1) comprising:
a storage shelf configured to store an object (see Fig. 1, shelf 45; [0016]-[0019]);
an arm robot including a mono-articulated or multi-articulated robot arm (see Fig. 1, arm 51; [0015]), a robot body supporting the robot arm (see Fig. 1, unlabeled body supporting the arm; [0015]), and a robot hand that is attached to the robot arm and grasps the object (see Fig. 1, hand 50; [0015] and [0038]), the arm robot being configured to take the object out of the storage shelf (see [0016]);
an Automatic Guided Vehicles (AGV) controller (see Fig. 2, robot teaching device 10; [0022]);
a robot teaching database configured to store raw teaching data that are teaching data for the arm robot (see [0019]-[0024], [0029] and [0033]-[0035]) based on a storage shelf coordinates model value that is a three-dimensional coordinates model value of the storage shelf (see [0019], [0026] and [0037]-[0046]) and a robot hand coordinates model value that is a three-dimensional coordinates model value of the robot hand (see [0019], [0026] and [0038]-[0044]);
a robot data generation unit configured to correct the raw teaching data based on a detection result of a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see [0009], [0083], [0110], [0126]-[0127] and [0138]); and 
a controller coupled to the AGV controller (see Fig. 2, CPU 20; [0022]-[0023]);
Doan is silent regarding a sort shelf configured to sort the object according to a destination and to store the object in a designated place in the sort shelf. Doan is additionally silent regarding a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf.
Doan is additionally silent regarding a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. 
Doan does not explicitly teach a sensor for detecting relative position relationships, therefore Doan is silent regarding the robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand.
Doan is additionally silent regarding an illuminator coupled to the controller; a camera coupled to the controller; and a laser device coupled to the controller, wherein the controller irradiates the object with a strobe light using the illuminator and irradiates the object with red lattice light using the laser device to generate a lattice-shaped image, and wherein the controller, upon determining an abnormality in the lattice-shaped image, automatically detect an abnormality of the object based on the lattice-shaped image and an image from the camera.
Stubbs teaches a warehouse system (see all Figs.; [0001]) comprising:
a storage shelf configured to store an object (see "mobile container units" in Fig. 1, [0016], [0018] and [0020]);
a sort shelf configured to sort the object according to a destination (see "container holders" / "inventory holders" in Figs. 1 and 6, [0016], [0018], [0020]-[0021], [0026], and [0067]);
an arm robot including a mono-articulated or multi-articulated robot arm (see Fig. 1, "robotic arm 120"; [0020]), a robot body supporting the robot arm (see Fig. 1, "mobile manipulator unit 118"; [0020]), and a robot hand that is attached to the robot arm and grasps the object (see Fig. 1; [0021] and [0070]), the arm robot being configured to take the object out of the storage shelf to store the object in a designated place in the sort shelf (see [0018], [0020]-[0021], [0026], [0037], [0067], [0079], especially [0020 "In accordance with at least one embodiment, the mobile container unit 114 may be configured to move one or more containers, like container 116, within the facility for inventory transfer to and from container holders, such as 102 and 104. For example, instructions may be provided via an access point within the facility to the mobile container unit 114 for navigating to a particular container holder to stow inventory within an associated container moved by the mobile container unit 114 to the particular container holder."]);
a transfer robot configured to transfer the storage shelf to an operation range of the arm robot (see "mobile container units" in [0016] and [0018]; 
an Automatic Guided Vehicles (AGV) controller (see Fig. 3, inventory management module 215; [0043]);
a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf (see Fig. 1, "mobile manipulator unit"; [0018], [0021] and [0038 "For example, the mobile manipulator unit 280 may reside or be temporarily located within a distance of a particular container holder 230 and a mobile container unit 275 for transferring inventory."]);
a controller coupled to the AGV controller (see Fig. 3, processor 310; [0043]-[0044]);
an illuminator coupled to the controller (see [0035]); and
a camera coupled to the controller (see [0035]).
Murphy teaches a warehouse system (see all Figs.; Col. 2, lines 15-52) comprising:
a storage shelf configured to store an object (see Fig. 9; sort pallet 924 and inventory holder 926; Col. 16, lines 20-67);
a sort shelf configured to sort the object according to a destination (see Fig. 9; sort pallet 924; Col. 16, lines 20-67);
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object (see Fig. 9, automated device 920; Col. 16, lines 56-67), the arm robot being configured to take the object out of the storage shelf (see Col. 16, lines 56-67); and
a transfer robot configured to transfer the storage shelf to an operation range of the arm robot (see Fig. 9, automated devices 112(1)-112(3); Col. 16, lines 31-55);
an Automatic Guided Vehicles (AGV) controller (see Fig. 3, robot arm controller 390);
a controller coupled to the AGV controller (see Fig. 3, robotic control optimization system 150);
an illuminator coupled to the controller (see Fig. 2, light sources 230; Fig. 3, object capture system; Col. 8, lines 16-36 and 55-67); and
a camera coupled to the controller (see Fig. 2, stereo camera devices 220; Fig. 3, object capture system; Col. 8, lines 16-36 and 55-67).
Hashimoto teaches a warehouse system (see all Figs.; [0007]-[0017]) comprising:
a storage shelf configured to store an object (see Fig. 2, object 56; [0032]-[0034]);
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm (see Fig. 2, robots 32; [0026] and [0028]);
a robot teaching database configured to store raw teaching data that are teaching data for the arm robot based on a storage shelf coordinates model value that is a three-dimensional coordinates model value of the storage shelf and a robot hand coordinates model value that is a three-dimensional coordinates model value of the robot hand (see [0036]-[0037] and [0060]); 
an Automatic Guided Vehicles (AGV) controller (see Fig. 2, robot control units 31A-34C; [0026]); 
a robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see Fig. 4 all; [0007], [0017], [0036], [0039] and [0048]-[0060]);
a controller coupled to the AGV controller (see Fig. 2, robot controlling section 14; [0027]); and
a camera coupled to the controller (see Fig. 2, imaging section 38; [0028]).
Pattikonda teaches a warehouse system (see all Figs.; Col. 2, lines 1-31) comprising:
a controller (see Fig. 1, control computer 21; Col. 3, lines 44-51);
an illuminator coupled to the controller (see Fig. 1, visual lights 14-15 and red-light lasers 16-17; Col. 3, lines 20-25);
a camera coupled to the controller (see Fig. 1, camera 20; Col. 3, lines 38-43); and
a laser device coupled to the controller (see Fig. 1, red-light lasers 16-17; Col. 3, lines 22-25),
wherein the controller irradiates the object with a strobe light using the illuminator (see Col. 3, lines 58-62; Col. 4, lines 42-44) and irradiates the object with red lattice light using the laser device to generate a lattice-shaped image (see Col. 3, line 52 - Col. 4, line 7; Col. 4, lines 33-53).
Wang teaches a warehouse system (see all Figs.; [0003]) comprising:
a controller (see Fig. 3, processors 302; [0055]),
wherein the controller generates a lattice-shaped image (see Fig. 5B, all; [0100]), and
wherein the controller, upon determining an abnormality in the lattice-shaped image, automatically detect an abnormality of the object based on the lattice-shaped image and an image from the camera (see Fig. 5B, all; [0100]-[0104]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the sort shelf and transfer device taught by Stubbs, with the warehouse system taught by Doan. That is, it would have been obvious to take warehouse system of Doan, and further include a sort shelf configured to sort the object according to a destination and to configure the arm robot to take the object out of the storage shelf to store the object in a designated place in the sort shelf, as taught by Stubbs. It further would have been obvious to take warehouse system of Doan, and further include a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf, as taught by Stubbs.
Stubbs teaches a mobile robot capable of moving between a mobile storage shelf and a stationary sort shelf to organize objects to meet a desired supply order. A person having ordinary skill in the art would have been motivated to combine the sort shelf and transfer device with the warehouse system of Doan in order to attain the same results.
It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the transfer robot taught by Murphy, with the warehouse system taught by Doan. That is, it would have been obvious to take warehouse system of Doan, and further include a transfer robot configured to transfer the storage shelf to an operation range of the arm robot, as taught by Murphy.
Murphy teaches the use of a transfer robot to route storage shelfs between storage locations and a location within reach of a robot for picking and placing objects from and onto the shelfs. A person having ordinary skill in the art would have been motivated to combine the transfer robot with the warehouse system of Doan in order to attain the same results.
It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the illuminator, camera and laser device taught by Pattikonda and Wang, with the warehouse system taught by Doan. That is, it would have been obvious to take warehouse system of Doan, and further include an illuminator coupled to the controller; a camera coupled to the controller; and a laser device coupled to the controller, wherein the controller irradiates the object with a strobe light using the illuminator and irradiates the object with red lattice light using the laser device to generate a lattice-shaped image, and wherein the controller, upon determining an abnormality in the lattice-shaped image, automatically detect an abnormality of the object based on the lattice-shaped image and an image from the camera, as taught by Pattikonda and Wang.
Pattikonda teaches irradiating an object with a strobe light to separate the laser signals from the visual light signals. Pattikonda further teaches irradiating the object with a red lattice light to obtain height information over the entire service of the object in a single scan. Wang teaches dividing an image of an object into lattice-shaped pieces in order to identify object defects. A subset of the pieces is compared with defect models to identify the specific locations on the object where the defects occur. A person having ordinary skill in the art would have been motivated to combine the illuminator, camera and laser with the warehouse system of Doan in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
the warehouse system, further comprising: a sort shelf configured to sort the object according to a destination; the arm robot being configured to take the object out of the storage shelf to store the object in a designated place in the sort shelf; a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf; a transfer robot configured to transfer the storage shelf to an operation range of the arm robot; an illuminator coupled to the controller; a camera coupled to the controller; and a laser device coupled to the controller, wherein the controller irradiates the object with a strobe light using the illuminator and irradiates the object with red lattice light using the laser device to generate a lattice-shaped image, and wherein the controller, upon determining an abnormality in the lattice-shaped image, automatically detect an abnormality of the object based on the lattice-shaped image and an image from the camera. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hashimoto to Doan. That is, it would have been obvious to modify the robot generation unit of the warehouse system of Doan to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, as taught by Hashimoto. 
Hashimoto teaches this known technique in order to measure a relative position between the actual robot and a measured object, determine the error between the measured relative position and a relative position used in an off-line teaching, and thereby correct the actual taught program. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of Doan in order to attain the same results. 
Application of the known technique taught by Hashimoto to the warehouse system taught by Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, comprising a robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Doan teaches the warehouse system according to claim 1 (as discussed above in claim 1), 
	Doan is silent regarding further comprising a dining table-shaped receiving base having an upper plate,
wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base, and
wherein the controller is configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range.
Murphy teaches further comprising a dining table-shaped receiving base having an upper plate (see "inventory holders" in Figs. 1 and 9; Col. 2, lines 23-44; Col. 4, lines 19-42),
wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base (see Col. 4, lines 32-42 and 48-57), and
wherein the controller is configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range (see Col. 4, lines 42-47).
Stubbs additionally teaches further comprising a dining table-shaped receiving base having an upper plate (see Fig. 6, inventory holder 230; [0067]),
wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base (see [0037]-[0038] and [0054]); and
a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range (see [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Murphy to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to configure the transfer robot to enter below a dining table-shaped receiving base having an upper plate and to push the upper plate upwards, thereby supporting and moving the receiving base; and to include a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range, as taught by Murphy. 
Murphy teaches lifting and rotating storage shelves with transfer robots to present particular faces of the shelves and associated objects to an operator or robot for picking and placing. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Murphy to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, further comprising a dining table-shaped receiving base having an upper plate, wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base; and a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (as modified by Stubbs, Murphy, Hashimoto, Pattikonda and Wang) as applied to claim 1 above, and further in view of Inoue (US 20180290304 A1 and Inoue hereinafter).
Regarding Claim 9
Modified Doan teaches the warehouse system according to claim 1 (as discussed above in claim 1), 
Modified Doan further teaches the raw teaching data is teaching data for the arm robot based on a transfer robot coordinates model value that is a three-dimensional coordinates model value of the transfer robot (see Doan at [0019]-[0029] and [0033]-[0035] and see Murphy at Fig. 9, automated device 112(1)-112(3); Col. 16, lines 31-55), and
a robot body coordinates model value that is a three-dimensional coordinates model value of the robot body, in addition to the storage shelf coordinates model value and the robot hand coordinates model value (see Doan at [0019]-[0029] and [0033]-[0035]).
Doan is silent regarding the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor.
Inoue teaches a warehouse system (see all Figs.; [0005]-[0006]) comprising:
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm (see Fig. 1, robot 12; [0018]); and
a robot data generation unit configured to correct raw teaching data based on a detection result of a sensor detecting a relative position relationship between a workpiece and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see [0005]-[0006], [0018] and [0024]),
wherein the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor (see Figs. 4D-5B, "contact sensor" and "contact points"; [0005]-[0006], [0019], [0024] and [0026]-[0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Inoue to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to store raw teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor, as taught by Inoue. 
Inoue teaches this known technique to designate a plurality of contacts points in a three-dimensional model for a contact sensor attached to a robot to contact an object. By designated the plurality of contact points, the real robot can detect the position of an object by contacting it. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Inoue to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, wherein the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (as modified by Stubbs, Murphy, Hashimoto, Pattikonda and Wang) as applied to claim 18 above, and further in view of Hance et al. (US 20180088586 A1 and Hance hereinafter).
Regarding Claim 20
Modified Doan teaches the warehouse system according to claim 18 (as discussed above in claim 18), 
Murphy further teaches further comprising a sensor configured to read information on the inspection target (see Fig. 2, stereo camera devices 220, light sources 230 and "sensor devices"; Fig. 3, object capture system; Col. 8, lines 16-36 and 55-67; Col. 9, line 20 - Col. 10, line 12), wherein
the sensor reads the information, and the controller performs inspection based on the read information (see Col. 8, lines 16-36 and 55-67; Col. 9, line 20 - Col. 10, line 12).
Modified Doan is silent regarding the information being attached to the inspection target.
Hance teaches a warehouse system (see all Figs.; [0001]-[0002]) comprising:
a sensor configured to read information on an inspection target, the information being attached to the inspection target (see Figs. 4-5; [0004] and [0028]-[0032]), wherein
the sensor reads the information, and a controller performs inspection based on the read information (see [0004] and [0028]-[0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hance to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to include a sensor configured to read information on the inspection target, the information being attached to the inspection target, wherein the sensor reads the information, and the controller performs inspection based on the read information, as taught by Hance. 
Hance teaches a sensor configured to read information on an inspection target on a storage shelf in order to provide storage locations of objects in a warehouse to a robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Hance to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, further comprising a sensor configured to read information on the inspection target, the information being attached to the inspection target, wherein the sensor reads the information, and the controller performs inspection based on the read information. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et al. (WO 2019083199 A1 and Park hereinafter), Kimura et al. (JP 2018020423 A and Kimura hereinafter) and Hatano et al. (JP 2005334998 A and Hatano hereinafter).
	Park teaches a warehouse system comprising: a storage shelf configured to store an object; a sort shelf configured to sort the object according to a destination; an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf to store the object in a designated place in the sort shelf; and a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf. See Figs. 1 and 3-4; [0074] and [0114], in the attached reference WO_2019083199_A1.
	Kimura teaches a warehouse system comprising: a storage shelf configured to store an object;
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf; and a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. See all Figs., especially Fig. 14, [0010]-[0013], [0039] and [0096] in the attached reference JP_2018020423_A.
Hatano teaches a warehouse system comprising: a storage shelf configured to store an object; an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf; and a robot data generation unit configured to correct raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot. See Fig. 1, [0005]-[0006] and [0041]-[0046] in the attached reference JP_2005334998_A.
It is noted that these references could be used to render obvious the examined claims.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664